  Case 19-30367       Doc 51   Filed 10/09/20 Entered 10/09/20 13:46:56             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     19-30367
Vincent A. Tortorello,                       )
                                             )               Chapter: 13
                                             )
                                                             Honorable A. Benjamin Goldgar
                                             )
                                             )               Lake County
               Debtor(s)                     )

     ORDER GRANTING MOTION FOR DETERMINATION OF FEES AND EXPENSES

        This matter coming before the court on the debtor's motion styled "Objection to Notice of
Postpetition Mortgage, Fees, Expenses, and Charges," due notice having been given, the court having
considered the parties' memoranda and being fully advised in the premises, for the reasons stated on the
record IT IS HEREBY ORDERED:

  The motion is construed n as one under Rule 3002.1(e) to determine fees and expenses and is
granted. The fees and expenses sought by Dimon Homes are determined to be $5,550 rather than the
$7,780 in the notices.




                                                          Enter:


                                                                   Honorable A. Benjamin Goldgar
Dated: October 09, 2020                                            United States Bankruptcy Judge

 Prepared by:
